Citation Nr: 1121578	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1983.  The Veteran also had a period of United States Naval Reserve service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the VA RO, which determined that new and material evidence had not been submitted to reopen the claim for diabetes mellitus.    

The Board must address the issue of whether new and material evidence has been received since the last final decision, because this determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  

The Veteran presented testimony before the Board in April 2011.  The transcript has been associated with the claims folder.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.  
2.  In a December 1992 decision, the Board affirmed the RO's denial of the claim of entitlement to service connection for diabetes mellitus; the United States Court of Appeals for Veterans Claims (Court) affirmed the Board decision in a November 1993 Memorandum Decision.      

3.  Evidence submitted since the December 1992 Board decision is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.  



CONCLUSION OF LAW

The evidence received since the final December 1992 Board decision, is not new and material, and the Veteran's claim of entitlement to service connection for diabetes mellitus is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  

In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

VA complied with notification responsibilities in June 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  

Specifically, the June 2007 letter notified the Veteran that his claim for diabetes had been previously denied and the reasons for the prior denial.   Notice pursuant to the Dingess decision has been rendered moot as the claim for benefits has not been reopened.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post service VA and private records, and the transcript from the hearing conducted before the RO in April 1991 and the Board in April 2011.  The Veteran has not identified any other evidence which has not been obtained.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Here, the Veteran seeks to reopen a claim for service connection for diabetes mellitus denied by the RO in February 1991.  The Veteran appealed the decision.  

In December 1992, the Board affirmed the RO's denial of the claim for diabetes mellitus.  This is the last final denial on any basis.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of this decision.  The Court affirmed the Board decision in a November 1993 Memorandum Decision.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. 
§ 20.1100 (2010).  

Thus, the Board's December 1992 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104.   Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  

However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record indicates that in its February 1991 rating decision, the RO denied service connection for diabetes mellitus on the basis that it was not shown to have been incurred in or aggravated during the Veteran's active service.  The RO additionally found that diabetes mellitus did not manifest in the year following separation from active duty service.  

In December 1992, the Board affirmed the denial of the claim for diabetes; the Board agreed that there was no evidence of diabetes mellitus during service or within the year following the Veteran's discharge from active service.  

The Board additionally found that diabetes mellitus pre-existed the Veteran's Reserve service and was not aggravated during a period of active duty for training (ACDUTRA).  The Board further found that aggravation of a pre-existing condition is not recognized during a period of inactive duty for training (INACDUTRA).

The Veteran appealed the continued denial of his claim to the Court.  In a November 1993 Memorandum Decision, the Court affirmed the Board's December 1992 decision.  The Court indicated that the findings of the Board were not clearly erroneous.  The Court concluded that the Board decision did not contain either factual or legal error which would warrant revision or remand.

Of record at the time of the December 1992 Board decision were the Veteran's service treatment records, which show that the Veteran reported his brother had diabetes mellitus on his July 1979 enlistment medical history.  The provider noted the Veteran had been checked and was negative for diabetes.   The service treatment records were negative for diabetes mellitus, to include the November 1983 separation examination.

A December 1988 laboratory slip shows the Veteran's fasting blood glucose was 128, normal range was from 76 to 115.  In February 1989, his fasting blood glucose was 147.  


The private medical records from HCP show the Veteran was diagnosed with diabetes mellitus in April 1989. 

The Veteran was found to be physically disqualified from retention in the Reserve by reason of insulin dependent diabetes mellitus (IDDM) in November 1989.  

The evidence submitted subsequent to the December 1992 decision includes outpatient treatment records dated in 2007 showing the Veteran continues to have IDDM.  

The records from the Joslin Clinic show the same.  They additionally confirm the Veteran had been diagnosed with diabetes in 1989.

The Veteran testified at the hearing in April 2011 that he took  repeat blood tests before being allowed to enlist in the Naval Reserve.  He indicated that, a few months after performing weekend drills, he became sick and was rushed to the hospital.  He then was diagnosed with IDDM in 1989.  

The Veteran further testified that he did not have diabetes prior to his enlistment in the Naval Reserves.  He asserted that he should not have been allowed to enlist and that the Naval Reserve failed to diagnose the condition.
  
As noted previously, the December 1992 Board decision denied service connection on the basis that  there was no evidence of diabetes mellitus during service or within the year following the Veteran's discharge from active service.  

The Board additionally found that diabetes mellitus pre-existed the Veteran's Reserve service and was not aggravated during a period of ACDUTRA.  The Board further found that aggravation of a pre-existing condition is not recognized during a period of INACDUTRA.

The Veteran has not submitted new or material evidence which shows that diabetes mellitus was incurred in or aggravated during a period of active duty service, manifested within one year subsequent to his discharge from active duty service, or was aggravated during a period of ACDUTRA.  

Essentially, the evidence submitted since the last final Board denial does nothing but reiterate the Veteran's prior contention, i.e.  that the Naval Reserves should not have let him enlist without catching diabetes mellitus in its early stages.  Alternatively, he continues to argue, that by allowing him to enlist, his diabetes mellitus was worsened by weekend drills.  

This is essentially the same contention continually raised by the Veteran and considered by the Board in 1992.  Such evidence is not new, in that it is merely duplicative or cumulative of evidence considered previously.  

Further, no medical evidence addressing the Veteran's diabetes mellitus and the possible relationship to service has been presented.  Thus, to the extent that the medical evidence of record received since the December 1992  Board decision could be deemed new, it is not material to the issue at hand as it does not relate to an unestablished fact necessary to substantiate the claim.  

Thus, the Veteran's claim of service connection for diabetes mellitus is not reopened.  See 38 C.F.R. § 3.156(a).  



ORDER


As new and material evidence has not been received to reopen the claim of service connection for diabetes mellitus, the appeal to this extent sought is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


